***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
KARLA WOLFORK, ADMINISTRATRIX (ESTATE OF
    DAEONTE WOLFORK-PISANI) v. YALE
         MEDICAL GROUP ET AL.
                (SC 20344)
                  Robinson, C. J., and Palmer, McDonald,
                       D’Auria, Kahn and Ecker, Js.

                                  Syllabus

The plaintiff, W, who had been appointed by the Probate Court as administra-
    trix of the estate of her deceased son, D, sought to recover damages
    on behalf of D’s estate from the defendants, various health care provid-
    ers, for medical negligence. Approximately three years after W com-
    menced the action, the trial court issued a notice indicating that the
    case had been reported settled and ordered the parties to file any with-
    drawals or motions for stipulated judgment by a certain date or the
    case would be dismissed. At around the same time, the Probate Court
    appointed D’s father, P, as coadministrator of D’s estate. W failed to
    file the withdrawal by the deadline, and the court issued a second
    notice, again ordering the parties to file the necessary paperwork. W
    successfully sought an extension of time to file the withdrawal for the
    purpose of scheduling a hearing with the Probate Court and P to confirm
    that she had the authority to unilaterally withdraw the action. W failed
    to file the withdrawal by the extended deadline, however, and the trial
    court dismissed the action. Thereafter, P moved to open and vacate
    the judgment of dismissal, claiming that he had been prevented from
    requesting a further extension of time to withdraw or pursue the action
    due to mistake, accident or fraud. Specifically, P claimed that, at the
    time W commenced the action, she had misrepresented to the Probate
    Court that she was unaware of any pending litigation and that, after the
    Probate Court ordered W to turn over the case file to P for the hearing
    that W had requested, P expected that the action would remain pending
    and open until after the hearing. P also claimed that, in light of the
    ongoing issues in the Probate Court, W’s failure to request additional
    extensions of time within which to file the withdrawal was a result of
    mistake or accident, and that W’s counsel was aware of these circum-
    stances but nonetheless failed to request an extension of time. Finally,
    P indicated that the Probate Court had removed W as administratrix of
    D’s estate and appointed P as the sole administrator, with the authority
    to handle all litigation. The defendants objected to P’s motion, claiming
    that P lacked standing because he was not a party to the action and
    had not filed a motion to be substituted as the plaintiff, and that P’s
    motion to open did not comply with the statutory (§ 52-212) requirements
    that the motion be verified by oath and demonstrate both that a good
    cause of action existed and that W had been prevented from prosecuting
    the action due to mistake, accident or other reasonable cause. There-
    after, P filed a supplemental motion to open and vacate, claiming that
    a fraud had been committed, in that he believed a settlement had been
    reached, without the Probate Court’s knowledge or authorization, and
    D’s estate should have received the settlement proceeds. The defendants
    responded that no settlement payments had been made and that P had
    not alleged that the defendants had participated in the alleged fraud.
    The trial court, without explanation, granted P’s motion to open and
    vacate the judgment of dismissal, and the defendants appealed. The trial
    court thereafter issued an articulation, stating that it was substituting
    P, as administrator of D’s estate, as the plaintiff, and finding that the
    filing of the withdrawal had been prevented by reasonable cause, namely,
    the proceedings in the Probate Court removing W as administratrix of
    D’s estate. On appeal, the defendants claim that the trial court improperly
    granted P’s motion to open and vacate the judgment of dismissal because
    he lacked standing, the motion failed to comply with § 52-212, and any
    fraud had been perpetrated by W rather than the defendants. Held:
1. This court lacked jurisdiction over the defendants’ claims that the trial
    court improperly granted P’s motion to open and vacate the judgment
    on the grounds that the motion failed to comply with § 52-212 and the
    alleged fraud had been perpetrated by W rather than the defendants,
    as those claims did not raise a colorable challenge to the trial court’s
    jurisdiction to adjudicate the motion but, rather, challenged the trial
    court’s common-law and statutory authority to grant the motion, and,
    therefore, this court dismissed that portion of the defendants’ appeal
    relating to those claims for lack of a final judgment: although this court
    has recognized a limited exception to the rule that the granting of a
    motion to open renders a trial court’s judgment nonfinal and, therefore,
    not an appealable final judgment, that exception applies only when the
    issue that the appellant raises involves a colorable challenge to the
    jurisdiction of the trial court to open the judgment, and the exception
    does not apply when the issue involves a claim that the trial court
    improperly exercised its jurisdiction to open the judgment under the
    applicable statutes, rules of practice, or common-law principles; in the
    present case, the defendants’ claims concerning whether P’s motion
    complied with § 52-212 and who perpetrated the alleged fraud challenged
    only the trial court’s exercise of its jurisdiction, requiring this court to
    dismiss the appeal as to those claims for lack of a final judgment,
    whereas the defendants’ claim that P lacked standing to move to open
    and vacate the judgment of dismissal raised a colorable challenge to
    the trial court’s jurisdiction and, therefore, was reviewable on appeal.
2. The defendants could not prevail on their claim that P lacked standing
    to move to open and vacate the judgment of dismissal on the ground
    that P was not a party to the action: although P was not the named
    plaintiff when the trial court rendered judgment dismissing the action,
    the original plaintiff, W, was removed as administratrix of D’s estate,
    and P was appointed as the sole administrator with full legal authority
    to prosecute all actions that had been initiated by W on behalf of D’s
    estate, and, as the replacement administrator, P stepped into the shoes
    of W and acquired all of her rights and responsibilities, including her
    aggrievement stemming from the dismissal of the present action; more-
    over, once the judgment was opened, the trial court properly substituted
    P as the plaintiff in accordance with the statute (§ 45a-242 (e)) providing
    that all actions brought by a fiduciary, including the administrator of
    an estate, shall survive to be prosecuted by the person appointed to
    succeed such fiduciary.
      Argued November 15, 2019—officially released April 22, 2020*

                             Procedural History

  Action to recover damages for, inter alia, medical
malpractice, and for other relief, brought to the Superior
Court in the judicial district of New Haven, where the
court, Abrams, J., rendered judgment dismissing the
action; thereafter, the court granted the motion filed by
Damian Pisani, administrator of the estate of Daeonte
Wolfork-Pisani, to open and vacate the judgment, and
the defendants appealed to the Appellate Court; subse-
quently, the court, Abrams, J., substituted Damian
Pisani, administrator of the estate of Daeonte Wolfork-
Pisani, as the plaintiff; thereafter, the appeal was trans-
ferred to this court. Appeal dismissed in part; fur-
ther proceedings.
  Brock T. Dubin, with whom, on the brief, was Colleen
Noonan Davis, for the appellants (defendants).
  Karen E. Haley, for the appellee (substitute plaintiff
Damian Pisani).
                          Opinion

  ECKER, J. The defendants, Yale Medical Group, Yale
School of Medicine, Yale-New Haven Hospital, Inc., and
Yale New Haven Health System, appeal from the order
of the trial court granting the motion of the substitute
plaintiff, Damian Pisani (Pisani), to open and vacate
the trial court’s final judgment of dismissal for failure to
prosecute the present action with reasonable diligence
under Practice Book § 14-3.1 The defendants contend
that the trial court improperly opened the judgment
pursuant to General Statutes § 52-2122 and Practice
Book § 17-433 because (1) Pisani was not a party to the
action and, therefore, lacked standing, (2) the motion
was not verified by oath, did not demonstrate that a
good cause of action existed, and did not establish
reasonable cause to excuse the failure to prosecute the
action with reasonable diligence, and (3) ‘‘there [was]
absolutely no claim of fraud on the part of the present
defendants.’’ We dismiss the defendants’ appeal in part
because we conclude that appellate jurisdiction exists
only with respect to the defendants’ challenge to the
subject matter jurisdiction of the trial court to open
the judgment on the ground of Pisani’s alleged lack of
standing. We reject the defendants’ standing claim and,
therefore, uphold the trial court’s determination with
respect to the issue of standing.
   In October, 2010, the decedent, Daeonte Wolfork-
Pisani, the eleven year old son of Pisani and the plaintiff,
Karla Wolfork, died while hospitalized at Yale-New
Haven Hospital. The Probate Court appointed the plain-
tiff as the administratrix of the decedent’s estate, and,
in February, 2013, the plaintiff, in her representative
capacity, filed a medical negligence action against the
defendants on behalf of the decedent’s estate. The trial
court issued a scheduling order requiring the plaintiff
to disclose her expert witnesses on or before December
1, 2014. The trial court informed the parties that they
‘‘may modify any of the deadlines contained in [the
scheduling] order by mutual agreement, except the trial
management conference date and trial date set by the
court, which shall not be modifiable under any circum-
stances.’’ The trial court subsequently modified the
scheduling order and extended the filing deadline for
the plaintiff’s expert witness disclosures to August
15, 2015.
  The plaintiff failed to disclose any expert witnesses.
Approximately two months prior to trial, the defendants
moved for an order precluding the plaintiff from offer-
ing expert testimony, claiming that such testimony
would prejudice their defense. The trial court deferred
ruling on the defendants’ motion.
   The trial did not go forward as scheduled, and, in
May, 2016, the trial court issued a notice indicating that
‘‘the . . . case has been reported settled. Counsel and/
or pro se parties are ordered to file all necessary with-
drawals and/or motions for stipulated judgment with
the clerk’s office on or before [June 28, 2016] . . . .
Failure to do so will result in dismissal of the case.’’
No withdrawal was filed. The trial court issued a second
notice, this time ordering the parties ‘‘to file all neces-
sary withdrawals and/or motions for stipulated judg-
ment’’ on or before July 28, 2016, with the same admoni-
tion that the failure to file a timely withdrawal ‘‘will
result in dismissal of the case.’’
  On July 28, 2016, the plaintiff filed a motion for an
extension of time to file a withdrawal. In her motion,
the plaintiff explained that, ‘‘[o]n May 26, 2016, the
Probate Court . . . appointed . . . Pisani, [the dece-
dent’s] biological father, as coadministrator of the
estate. While there is no dispute over [the plaintiff’s]
consent to file the withdrawal by the current due date
of July 28, 2016, out of an abundance of caution, [the
plaintiff] would like to schedule a hearing with the . . .
Probate Court so there is no issue over [the plaintiff’s]
authority to unilaterally withdraw the case without con-
sent from . . . Pisani and/or a decree from the Probate
Court.’’ The trial court granted the plaintiff’s motion
and extended the deadline to file a withdrawal to August
29, 2016.
  The plaintiff again failed to file a withdrawal within
the allotted time. On September 29, 2016, the trial court
sua sponte dismissed the action pursuant to Practice
Book § 14-3 ‘‘for failure to file a withdrawal of [the]
action within the time period allotted by the court.’’
The trial court issued a final judgment of dismissal and
notified the parties that, ‘‘[u]nless otherwise provided
by law and except in such cases in which the court has
continuing jurisdiction, a motion to open [the] judgment
of dismissal must be filed within four months suc-
ceeding the date on which notice was sent. ([Practice
Book §] 17-4).’’4
   On January 24, 2017, Pisani5 moved to open and
vacate the judgment of dismissal under General Statutes
§ 52-212a6 and Practice Book § 17-4. In a memorandum
of law in support of his motion, Pisani explained that
the plaintiff had ‘‘misrepresented to the Probate Court
in February of 2013 that she was unaware of any litiga-
tion pending, whereupon the Probate Court closed the
estate. The estate was reopened on March 22, 2016, and
the [Probate] Court appointed . . . Pisani as [coadmin-
istrator] on May 26, 2016.’’ Pisani’s memorandum also
represented that, on July 27, 2016, the plaintiff’s attor-
ney had sent a letter to the Probate Court ‘‘requesting
that the matter be set down for a hearing so that the
litigation matter can be discussed between the coadmin-
istrators and the Probate Court. To that end, on August
30, 2016, the [Probate] Court . . . ordered [the plain-
tiff] to provide a copy of the [medical negligence] litiga-
tion file to . . . Pisani for his review. The expectation
was that the [medical negligence] case should remain
open pending review of the file, the purpose of which
was to report the status of the case to [the Probate
Court], [which] had jurisdiction over the estate.’’ (Inter-
nal quotation marks omitted.) Pisani claimed that
‘‘[c]ounsel for the [plaintiff] was aware of these facts
and yet failed to request the warranted second request
for [an] extension of time to file a withdrawal.’’ Pisani
alleged that the ‘‘lack of the request for [an] extension
of time was due to mistake or accident or other reason
unknown in that [the plaintiff] should have communi-
cated to the [trial] court that there was a pending pro-
bate issue [and] requested an extension of time to file
a withdrawal.’’ Pisani’s memorandum advised the trial
court that the plaintiff had been removed as administra-
trix of the estate and that he had been appointed sole
administrator ‘‘with the authority to handle . . . all liti-
gation.’’
   The defendants opposed Pisani’s motion to open and
vacate the judgment of dismissal on the grounds that
(1) Pisani lacked standing because he was not a party
to the medical negligence action, and he had not filed
a motion to be substituted as the plaintiff, and (2) the
motion failed to comply with the requirements of § 52-
212 because it was not verified by oath, did not demon-
strate that a good cause of action existed, and failed
to establish that the plaintiff had been prevented from
prosecuting the action by mistake, accident, or other
reasonable cause. Pisani responded that (1) he had
standing to move to open and vacate the judgment
because, as the sole administrator of the estate, he
‘‘stepped into the shoes’’ of the plaintiff, (2) the final
judgment of dismissal was not a judgment of default
or nonsuit, and, therefore, the motion to open was gov-
erned by § 52-212a, not § 52-212, and (3) neither a good
cause of action nor a reasonable cause needs to exist
if the case was settled, and, to determine whether the
case was settled, the judgment must be opened so Pisani
can conduct an investigation into the status of the par-
ties’ settlement negotiations.
   Pisani filed a supplemental motion to open and vacate
the judgment of dismissal, claiming that ‘‘he has reason
to believe that fraud has been committed.’’ (Emphasis
omitted.) Specifically, Pisani alleged that he ‘‘has reason
to believe that a settlement was reached in the [medical
negligence] matter, that [the Probate Court] was not told
of the settlement, and did not authorize a settlement,
[and] that the estate of his son should have received
the proceeds of the settlement and did not.’’ In support
of this contention, Pisani referenced ‘‘a video [the plain-
tiff] posted online with the hashtag #4andahalfyearsin
on April 25, 2016,’’ in which she ‘‘was clearly happy,
celebrating and satisfied,’’ despite reportedly being
informed by her attorney on that date that no settlement
had been reached. The video, ‘‘[c]ombined with the fact
that [Pisani] was kept in the dark about the estate for
years’’ and ‘‘the fact that a representation was made by
[the plaintiff’s] attorney that [the plaintiff] was aware
of no pending litigation and the estate should be closed’’
in 2013, led Pisani to believe ‘‘that a fraud was commit-
ted and allowing the case to be dismissed was part of
that fraud.’’
   The defendants opposed Pisani’s supplemental
motion, contending that (1) Pisani still lacked standing
because he was not a party to the action, (2) ‘‘no settle-
ment payment was made by the defendants in connec-
tion with the [medical negligence] action,’’ (3) even if
a settlement had been reached, it would not provide a
basis on which to open and vacate the judgment
because the plaintiff would be forced to withdraw the
action in light of the settlement, and (4) Pisani did
not allege that the defendants had participated in the
alleged fraud.
   The trial court granted Pisani’s motion to open and
vacate the judgment, without explanation. The defen-
dants moved for reconsideration and/or clarification of
the trial court’s order, contending that, because ‘‘the
court did not issue a memorandum of decision, it is
unclear whether the court considered all of [the argu-
ments raised by the defendants] or on what basis the
court granted the motion to open.’’ The defendants
asked the court to reconsider and/or clarify the basis
of its decision in light of the arguments raised in their
oppositions to Pisani’s motion to open and vacate the
judgment and supplemental motion to open and vacate
the judgment. Pisani objected to the defendants’ motion
to the extent that it sought reconsideration of the trial
court’s order opening and vacating the judgment, but
he did not object to any clarification by the court. The
trial court denied the defendants’ motion for reconsider-
ation and/or clarification, again without elaboration.
   The defendants appealed to the Appellate Court from
the trial court’s order granting Pisani’s motion to open
and vacate the judgment of dismissal. The defendants
also filed a motion for articulation, claiming that the
trial court’s failure to issue ‘‘a written opinion detailing
the basis for [its] decision to grant . . . Pisani’s motion
to open [rendered] the record . . . insufficient for
review by the Appellate Court.’’ The trial court denied
the motion for articulation, and the defendants filed a
motion for review with the Appellate Court. The Appel-
late Court treated the defendants’ motion for review
‘‘as a motion for compliance with [Practice Book] § 64-
1’’ and ordered the trial court ‘‘to comply with . . .
§ 64-1 by filing a memorandum of decision with respect
to its May 8, 2017 order granting . . . Pisani’s motion
to open and vacate the judgment of dismissal, including
the specific authority under which it issued that order.’’
The Appellate Court also sua sponte ordered the trial
court to ‘‘indicate in its memorandum of decision
whether, in granting . . . Pisani’s motion to open and
vacate the judgment of dismissal, it has substituted
. . . Pisani, as [the] administrator of the estate of [the
decedent], as the plaintiff in this case, or if it has other-
wise taken any action to substitute him as the plaintiff
in his capacity as administrator.’’
   The trial court issued a memorandum of decision
in compliance with the Appellate Court’s order. The
memorandum provided: ‘‘As a threshold matter, the
court hereby substitutes the movant, [Pisani], adminis-
trator of the estate of [the decedent], as the plaintiff in
this matter. The court hereby grants the substituted
plaintiff’s January 27, 2017 motion to open and vacate
the judgment of dismissal [rendered] in this matter on
September 29, 2016, pursuant to Practice Book § 14-3
for failure to file a withdrawal within a specified period
of time. In doing so, the court finds that the plaintiff
was prevented from filing the withdrawal by reasonable
cause, specifically, the proceeding in the Probate Court
regarding removal of the predecessor fiduciary, which
the court failed to consider when it [rendered] the judg-
ment of dismissal.’’
  We transferred the defendants’ appeal from the
Appellate Court to this court pursuant to General Stat-
utes § 51-199 (c) and Practice Book § 65-1. On appeal,
the defendants renew the claims they made in the trial
court in opposition to Pisani’s motions to open and
vacate the judgment, namely, that (1) Pisani lacked
standing, (2) the motions failed to comply with § 52-
212, and (3) any fraud resulting in the dismissal of the
case was perpetrated by the plaintiff, not the defen-
dants.
                              I
   As a threshold matter, we address whether the trial
court’s order granting Pisani’s motion to open and
vacate the judgment is an appealable final judgment.
‘‘The jurisdiction of the appellate courts is restricted to
appeals from judgments that are final. General Statutes
§§ 51-197a and 52-263; Practice Book § [61-1] . . . .
The policy concerns underlying the final judgment rule
are to discourage piecemeal appeals and to facilitate
the speedy and orderly disposition of cases at the trial
court level. . . . The appellate courts have a duty to
dismiss, even on [their] own initiative, any appeal that
[they lack] jurisdiction to hear.’’ (Citations omitted;
internal quotation marks omitted.) Solomon v. Keiser,
212 Conn. 741, 745–46, 562 A.2d 524 (1989). We there-
fore ‘‘must always determine the threshold question of
whether the appeal is taken from a final judgment
before considering the merits of the claim.’’ State v.
Curcio, 191 Conn. 27, 30, 463 A.2d 566 (1983); see also
Peters v. Dept. of Social Services, 273 Conn. 434, 441,
870 A.2d 448 (2005) (‘‘[t]he subject matter jurisdiction
requirement may not be waived by any party, and also
may be raised by a party, or by the court sua sponte,
at any stage of the proceedings, including on appeal’’).
   ‘‘It is well settled that, as a general rule, the granting
of a motion to open renders a trial court’s judgment
nonfinal and, therefore, ineffective pending its resolu-
tion. . . . Therefore, with limited exceptions . . . this
court lacks jurisdiction over an appeal filed subsequent
to the granting of a motion to open because there is
no final judgment, an essential prerequisite to our juris-
diction.’’ (Citations omitted.) RAL Management, Inc. v.
Valley View Associates, 278 Conn. 672, 686, 899 A.2d
586 (2006); see also Solomon v. Keiser, supra, 212 Conn.
746 (‘‘[a]s with setting aside a verdict, it is well estab-
lished that an order opening a judgment ordinarily is not
a final judgment within § 52-263’’); Connecticut Light &
Power Co. v. Costle, 179 Conn. 415, 418, 426 A.2d 1324
(1980) (‘‘the granting of a motion to set aside a judgment
and for a new trial is not ordinarily a ‘final judgment’
within the purview of either . . . § 52-263’’ or our rules
of practice).
   We have recognized a limited exception to this gen-
eral rule, hereinafter referred to as the Solomon excep-
tion, ‘‘whe[n] the appeal ‘challenges the power of the
court to act to set aside the judgment’ ’’; Solomon v.
Keiser, supra, 212 Conn. 747, quoting Connecticut
Light & Power Co. v. Costle, supra, 179 Conn. 418;
reasoning that ‘‘[i]t is generally recognized that any rule
of nonappealability or nonreviewability of a decision
of a court setting aside its former decision does not
apply and that an appeal lies where the court, in setting
aside its former decision, acted beyond its jurisdiction.’’
(Internal quotation marks omitted.) Connecticut
Light & Power Co. v. Costle, supra, 418–19. In adopting
the Solomon exception, we relied on Phillips v. Negley,
117 U.S. 665, 6 S. Ct. 901, 29 L. Ed. 1013 (1886), in
which the United States Supreme Court held that ‘‘[t]he
vacating of a judgment and granting a new trial, in the
exercise of an acknowledged jurisdiction, leaves no
judgment in force to be reviewed. If, on the other hand,
the order made was made without jurisdiction on the
part of the court making it, then it is a proceeding [that]
must be the subject of review by an appellate court.’’
Id., 671–72; see Solomon v. Keiser, supra, 746. Although
Phillips was decided more than one hundred years ago,
it retains vitality today, and the United States Courts
of Appeals repeatedly have recognized that reviewing
courts have appellate jurisdiction to review a trial court
order opening a final judgment when ‘‘the jurisdiction
of the court to grant the order is in question . . . .’’7
Arenson v. Southern University Law Center, 963 F.2d
88, 90 (5th Cir. 1992); see id. (dismissing appeal for lack
of ‘‘a final, appealable judgment’’ because appellant’s
claims did not challenge jurisdiction of trial court); see
also Fuller v. Quire, 916 F.2d 358, 360 (6th Cir. 1990)
(noting that ‘‘[t]here is . . . a reasonably well
grounded common-law exception to the [final judg-
ment] rule whe[n] the [D]istrict [C]ourt acts without
the power to do so’’); Stradley v. Cortez, 518 F.2d 488,
491 (3d Cir. 1975) (noting that ‘‘courts of appeals have
repeatedly recognized’’ that they have appellate juris-
diction to review ‘‘new trial orders challenged as beyond
the trial court’s jurisdiction’’); Rinieri v. News Syndi-
cate Co., 385 F.2d 818, 821 (2d Cir. 1967) (‘‘the law is
settled that if the District Court assumes jurisdiction
and power to act under [Federal Rule of Civil Procedure
60 (b)] where neither exists, an appeal will lie from its
order vacating the original order’’).
   The touchstone of the Solomon exception is the trial
court’s alleged lack of jurisdiction to disturb the finality
of the judgment. See, e.g., Novak v. Levin, 287 Conn.
71, 77, 951 A.2d 514 (2008) (Solomon exception is
reserved ‘‘for those cases in which the appellant makes
a colorable challenge to the jurisdiction of the trial
court to open the judgment’’ (internal quotation marks
omitted)); Cantoni v. Xerox Corp., 251 Conn. 153, 158,
740 A.2d 796 (1999) (same); Conetta v. Stamford, 246
Conn. 281, 294, 715 A.2d 756 (1998) (‘‘[w]e have recog-
nized an exception [to the final judgment rule] . . . for
those cases in which the appellant makes a colorable
challenge to the jurisdiction of the trial court to open the
judgment’’). ‘‘Where a final judgment has been ordered
[opened] . . . permitting an immediate appeal helps to
maintain the important balance between, on the one
hand, the equitable insistence on justice at all costs
and, on the other, the equally vital insistence that litiga-
tion must at some point conclude and reasonable expec-
tations founded upon [long established] final judgments
must not lightly be overturned.’’ Asset Acceptance, LLC
v. Moberly, 241 S.W.3d 329, 334 (Ky. 2007); see also
Rosenfield v. Rosenfield, 61 Conn. App. 112, 117–18,
762 A.2d 511 (2000) (recognizing that final judgment
existed in Connecticut Light & Power Co., Solomon,
and Cantoni because ‘‘the trier of fact had not only
rendered a decision on the merits, but also had issued
an order that, if carried out, might have been harmful
and irreversible to the appellant’’). Under the exception,
‘‘the only question on appeal is the jurisdictional one’’;
in the absence of a colorable challenge to the trial
court’s jurisdiction, ‘‘the appellate court’s own jurisdic-
tion fails, and the appeal must be dismissed.’’ Asset
Acceptance, LLC v. Moberly, supra, 333.
   Claims on appeal that do not challenge the trial
court’s jurisdiction—but instead allege that the trial
court did not appropriately exercise that jurisdiction
to open a final judgment under our General Statutes,
rules of practice, or common-law principles—do not
fall within the scope of the Solomon exception and,
therefore, are unreviewable in an interlocutory appeal.
We have previously explained this distinction in terms
of the difference between a trial court’s ‘‘jurisdiction,’’
on the one hand, and its ‘‘authority to act,’’ on the other.
In Amodio v. Amodio, 247 Conn. 724, 724 A.2d 1084
(1999), we recognized the ‘‘distinction between a trial
court’s jurisdiction and its authority to act under a par-
ticular statute. Subject matter jurisdiction involves the
authority of a court to adjudicate the type of contro-
versy presented by the action before it. . . . A court
does not truly lack subject matter jurisdiction if it has
competence to entertain the action before it. . . . Once
it is determined that a tribunal has authority or compe-
tence to decide the class of cases to which the action
belongs, the issue of subject matter jurisdiction is
resolved in favor of entertaining the action. . . .
Although related, the court’s authority to act pursuant
to a statute is different from its subject matter jurisdic-
tion. The power of the court to hear and determine,
which is implicit in jurisdiction, is not to be confused
with the way in which that power must be exercised
in order to comply with the terms of the statute.’’8 (Cita-
tions omitted; internal quotation marks omitted.) Id.,
727–28. This distinction is important because, among
other reasons, a judgment rendered by a trial court that
lacked jurisdiction is not merely voidable but void ab
initio and, therefore, subject to attack at any time.9
See, e.g., Sousa v. Sousa, 322 Conn. 757, 771, 143 A.3d
578 (2016) (‘‘challenges to subject matter jurisdiction
may be raised at any time,’’ even in collateral attacks
on judgment); Ajadi v. Commissioner of Correction,
280 Conn. 514, 533–34, 911 A.2d 712 (2006) (‘‘[w]here
the court rendering the judgment lacks jurisdiction of
the subject matter the judgment itself is void,’’ but ‘‘[a]
voidable judgment is a judgment entered erroneously
by a court having jurisdiction’’ (internal quotation
marks omitted)).
   Cantoni v. Xerox Corp., supra, 251 Conn. 153, is illus-
trative of the distinction made in Solomon between
appellate claims challenging a tribunal’s jurisdiction
and those challenging the correctness of a decision
made by a tribunal in the course of its exercise of its
jurisdiction. In Cantoni, we considered ‘‘whether a
dispute about the authority of the . . . [C]ompensation
[R]eview [B]oard to remand a workers’ compensation
claim to a trial commissioner other than the commis-
sioner who originally heard the claim is an appealable
final judgment.’’ Id., 154. Although the defendants recog-
nized that a remand order ordinarily is not a final judg-
ment for purposes of appeal, they argued that ‘‘their
appeal is different because it raises a question that falls
within the exception to the final judgment rule relating
to colorable claims of lack of jurisdiction in a trial court’’
under Solomon. Id., 158. We disagreed. In a decision
authored by former Chief Justice Peters, the court
explained that there was a distinction, on the one hand,
between claims challenging a tribunal’s subject matter
jurisdiction and those, on the other hand, challenging
a tribunal’s exercise of its jurisdiction. The defendants’
claim on appeal did not ‘‘raise a colorable claim’’ impli-
cating the board’s jurisdiction to order a remand, and,
therefore, we concluded that there was ‘‘not an appeal-
able final judgment.’’ Id., 168. Accordingly, the defen-
dants’ appeal properly was dismissed for lack of appel-
late jurisdiction. Id.; see also Reinke v. Sing, 328 Conn.
376, 390–91, 179 A.3d 769 (2018) (distinguishing
between trial court’s subject matter jurisdiction and
its statutory authority to open and modify dissolution
judgment); Hill v. Hill, 25 Conn. App. 452, 455–56, 594
A.2d 1041 (dismissing appeal for lack of jurisdiction
because, even if evidence was insufficient to open judg-
ment on basis of fraud as plaintiff claimed, trial court
‘‘was not acting without jurisdiction but in the errone-
ous exercise of its jurisdiction’’), cert. denied, 220 Conn.
917, 597 A.2d 333 (1991); cf. Rocque v. Sound Mfg., Inc.,
76 Conn. App. 130, 136, 818 A.2d 884 (dismissing appeal
from trial court’s order granting motion to intervene
because ‘‘[t]he issue raised in this case is whether the
court properly exercised its power to permit the inter-
vention; that claim does not implicate the subject matter
jurisdiction of the court, but rather involves whether
the court properly exercised its authority’’), cert.
denied, 263 Conn. 927, 823 A.2d 1217 (2003).
    We recognize that our case law articulating and
applying the Solomon exception has not always consis-
tently adhered to the subtle, but critical, distinction
between appellate claims that challenge a trial court’s
jurisdiction to open a judgment and those that chal-
lenge a trial court’s appropriate exercise of that juris-
diction. The source of the difficulty may be that our
early case law characterized the limitation imposed on
a trial court’s authority to open a judgment under § 52-
212a as jurisdictional,10 and it was not until Kim v.
Magnotta, 249 Conn. 94, 733 A.2d 809 (1999), that we
clarified that this limitation ‘‘operates as a constraint,
not on the trial court’s jurisdictional authority, but on
its substantive authority to adjudicate the merits of the
case before it.’’ Id., 104; see id., 101–103 (holding that
four month time limitation to file motion to open judg-
ment under § 52-212a does not implicate trial court’s
subject matter or personal jurisdiction). Perhaps more
fundamentally, the problem stems from the fact that
‘‘the distinction between challenges to the trial court’s
subject matter jurisdiction and challenges to the exer-
cise of its statutory authority is not always clear’’ and
sometimes ‘‘has proven illusory in practice.’’11 (Internal
quotation marks omitted.) In re Jose B., 303 Conn. 569,
574, 580, 34 A.3d 975 (2012). Whatever the reason, it
appears that, over time, the Solomon exception occa-
sionally has become unmoored from its animating prin-
ciple, causing us to characterize as immediately appeal-
able any order opening a judgment in which the trial
court’s ‘‘power’’ or ‘‘authority’’ under our General Stat-
utes, rules of practice, or common law is challenged,
regardless of whether that challenge implicates the trial
court’s jurisdiction. See, e.g., Citibank, N.A. v. Lind-
land, 310 Conn. 147, 156–57 n.4, 75 A.3d 651 (2013)
(‘‘[a]n order of the trial court opening a judgment is . . .
an appealable final judgment [when] the issue raised is
the power of the trial court to open [the judgment] in
light of the four month limitation period of . . . § 52-
212a’’ (internal quotation marks omitted)); Nelson v.
Dettmer, 305 Conn. 654, 672, 46 A.3d 916 (2012) (same);
Rosado v. Bridgeport Roman Catholic Diocesan Corp.,
276 Conn. 168, 195, 884 A.2d 981 (2005) (same); see
also Ramos v. J.J. Mottes Co., 150 Conn. App. 842, 843
n.2, 93 A.3d 624 (2014) (concluding that claim challeng-
ing trial court’s authority to open judgment under rules
of practice fell within scope of Solomon exception and,
therefore, was reviewable on appeal); Byars v. FedEx
Ground Package System, Inc., 101 Conn. App. 44, 46
n.2, 920 A.2d 352 (2007) (same); Richards v. Richards,
78 Conn. App. 734, 740, 829 A.2d 60 (concluding that
trial court’s order opening dissolution judgment was
final for purposes of appeal because plaintiff claimed
that there was no mutual mistake), cert. denied, 266
Conn. 922, 835 A.2d 473 (2003).
   We now clarify that the Solomon exception is a nar-
row and limited exception to the general rule that an
order granting a motion to open is not an appealable
final judgment and that, to fall within the scope of the
Solomon exception, an appellant’s claim or claims must
challenge the trial court’s jurisdiction to adjudicate the
motion, as opposed to an alleged erroneous ruling in
its exercise of jurisdiction under our General Statutes,
rules of practice, or common-law principles. In the
absence of a colorable challenge to the trial court’s
jurisdiction, there is no final judgment from which to
appeal, and, therefore, the appeal must be dismissed
for lack of appellate jurisdiction.
   Having clarified the scope of the Solomon exception,
we now address whether the present appeal falls within
the parameters of that exception—that is, whether the
defendants’ claims on appeal raise a colorable challenge
to the trial court’s jurisdiction to adjudicate Pisani’s
motion to open and vacate the final judgment of dis-
missal. As previously explained, ‘‘[s]ubject matter juris-
diction involves the authority of a court to adjudicate
the type of controversy presented by the action before
it. . . . A court does not truly lack subject matter juris-
diction if it has competence to entertain the action
before it.’’ (Citation omitted; internal quotation marks
omitted.) Amodio v. Amodio, supra, 247 Conn. 727–28;
accord Sousa v. Sousa, supra, 322 Conn. 772. Trial
‘‘[c]ourts have an inherent power to open, correct and
modify . . . [a] civil judgment of the Superior Court’’
and, therefore, have general subject matter jurisdiction
to adjudicate motions to open.12 (Internal quotation
marks omitted.) Chapman Lumber, Inc. v. Tager, 288
Conn. 69, 106, 952 A.2d 1 (2008). The limitations that
§§ 52-212 and 52-212a and our rules of practice impose
on the trial court’s authority to open a judgment do not
implicate the trial court’s jurisdiction but, rather, its
exercise of jurisdiction. See Kim v. Magnotta, supra,
249 Conn. 104; see also Reinke v. Sing, supra, 328 Conn.
390 (holding that trial court had jurisdiction ‘‘to enter-
tain and determine the plaintiff’s claim seeking a modifi-
cation of the dissolution judgment’’ because, among
other things, trial court has ‘‘plenary and general subject
matter jurisdiction over dissolution actions’’); Ruiz v.
Victory Properties, LLC, 180 Conn. App. 818, 829, 184
A.3d 1254 (2018) (‘‘courts of general jurisdiction have
the inherent power to open, correct, or modify their
own judgments, [but] the duration of this power is
restricted by statute and rule of practice’’ (internal quo-
tation marks omitted)). Indeed, we have recognized
that a trial court has ‘‘inherent’’ power, ‘‘independent
of [any] statutory provisions,’’ to open a judgment
‘‘obtained by fraud, in the actual absence of consent,
or by mutual mistake’’ at any time.13 Kenworthy v. Ken-
worthy, 180 Conn. 129, 131, 429 A.2d 837 (1980).
   We return to the question of whether the defendants’
appeal raises a colorable challenge to the jurisdiction
of the trial court. The defendants claim that the trial
court improperly granted Pisani’s motion to open the
judgment because (1) Pisani lacked standing, (2) the
trial court failed in various ways to comply with the
statutory requirements of § 52-212a, and (3) the alleged
fraud was perpetrated by the plaintiff rather than the
defendants. As the foregoing discussion should make
clear, the defendants second and third claims challenge
the trial court’s statutory and common-law authority to
grant the motion to open the judgment rather than its
jurisdiction to adjudicate the motion, and, therefore,
these claims will be dismissed for lack of a final judg-
ment.14 The defendants’ first claim, however, raises a
colorable challenge to the trial court’s jurisdiction to
adjudicate the motion in light of Pisani’s alleged lack
of standing, and, therefore, this claim is reviewable on
appeal under the Solomon exception.
                             II
  The defendants argue that Pisani lacked standing to
move to open and vacate the final judgment of dismissal
because he was not a party to the action. Pisani
responds that, as the sole administrator of the dece-
dent’s estate, he had standing to move to open the
judgment on behalf of the estate. We agree with Pisani.
   Standing ‘‘implicate[s] a court’s subject matter juris-
diction and its competency to adjudicate a particular
matter.’’ (Internal quotation marks omitted.) Chapman
Lumber, Inc. v. Tager, supra, 288 Conn. 86. ‘‘A determi-
nation regarding a trial court’s subject matter jurisdic-
tion is a question of law’’ over which ‘‘our review is
plenary . . . .’’ (Internal quotation marks omitted.)
Andross v. West Hartford, 285 Conn. 309, 321, 939 A.2d
1146 (2008).
   ‘‘Standing is not a technical rule intended to keep
aggrieved parties out of court; nor is it a test of substan-
tive rights. Rather it is a practical concept designed to
ensure that courts and parties are not vexed by suits
brought to vindicate nonjusticiable interests and that
judicial decisions which may affect the rights of others
are forged in hot controversy, with each view fairly and
vigorously represented. . . . These two objectives are
ordinarily held to have been met when a complainant
makes a colorable claim of direct injury he has suffered
or is likely to suffer, in an individual or representative
capacity. Such a personal stake in the outcome of the
controversy . . . provides the requisite assurance of
concrete adverseness and diligent advocacy. . . . The
requirement of directness between the injuries claimed
by the plaintiff and the conduct of the defendant also
is expressed, in our standing jurisprudence, by the focus
on whether the plaintiff is the proper party to assert
the claim at issue.’’ (Internal quotation marks omitted.)
Id., 322.
   A movant has standing to open a final judgment if
he or she is aggrieved by that judgment, that is, if the
movant has a ‘‘specific, personal and legal interest in’’
the judgment that would be ‘‘specially and injuriously
affected . . . .’’ (Internal quotation marks omitted.) Id.;
see id. (‘‘Classical aggrievement requires a two part
showing. First, a party must demonstrate a specific,
personal and legal interest in the subject matter of the
[controversy], as opposed to a general interest that all
members of the community share. . . . Second, the
party must also show that the [alleged conduct] has
specially and injuriously affected that specific personal
or legal interest.’’ (Internal quotation marks omitted.));
Bruno v. Bruno, 146 Conn. App. 214, 222–24, 228, 76
A.3d 725 (2013) (concluding that husband had standing
to file postdissolution motions to open contempt orders
because he was aggrieved by those orders but that
husband’s current wife did not have standing because
she was not aggrieved); Ragin v. Lee, 78 Conn. App.
848, 864, 829 A.2d 93 (2003) (holding that nonparty
child to paternity action had standing to move to open
judgment of paternity because child had ‘‘independent
and fundamental interest in an accurate determination
of his paternity’’); see also General Statutes § 52-212
(a) (judgment may be opened ‘‘upon the complaint or
written motion of any party or person prejudiced
thereby’’). It is undisputed that a plaintiff whose action
has been dismissed for failure to prosecute with reason-
able diligence is aggrieved by the entry of a final judg-
ment of dismissal and, therefore, has standing to move
to open the judgment of dismissal. The defendants claim
that Pisani lacked standing, however, because he was
not the named plaintiff at the time the trial court dis-
missed the action.
  The record reflects that the original plaintiff was
removed as administratrix of the decedent’s estate and
that Pisani was appointed as the sole administrator with
full legal authority to prosecute all actions that had
been initiated by the original plaintiff on behalf of the
estate in her representative capacity. See General Stat-
utes § 45a-242 (e) (‘‘[a]ll suits in favor of or against the
original fiduciary shall survive to and may be prose-
cuted by or against the person appointed to succeed
such fiduciary’’); see also General Statutes § 45a-315
(defining fiduciary to include ‘‘the executor or adminis-
trator of a decedent’s estate’’). As the replacement
administrator, Pisani stepped into the shoes of the origi-
nal plaintiff and acquired all of the rights and responsi-
bilities that she had held in her representative capacity,
including her aggrievement as a consequence of the
dismissal of the present action instituted on behalf of
the decedent’s estate. We therefore conclude that Pisani
was the proper party to move to open and vacate the
trial court’s judgment of dismissal.15 Once the judgment
was opened, the trial court properly substituted Pisani
as the plaintiff in the present action in accordance with
§ 45a-242 (e); cf. Joblin v. LaBow, 33 Conn. App. 365,
367, 635 A.2d 874 (1993) (recognizing that, when ‘‘judg-
ment has been rendered . . . substitution is unavail-
able unless the judgment is opened’’), cert. denied, 229
Conn. 912, 642 A.2d 1207 (1994); see also Systematics,
Inc. v. Forge Square Associates Ltd. Partnership, 45
Conn. App. 614, 619, 697 A.2d 701 (same), cert. denied,
243 Conn. 907, 701 A.2d 337 (1997). Because our appel-
late jurisdiction here is limited to our review of the
trial court’s subject matter jurisdiction, we express no
opinion on the merits of the defendants’ other claims
challenging the propriety of the trial court’s order open-
ing and vacating the final judgment of dismissal. See
footnote 14 of this opinion. Appellate review of those
claims must await a final judgment. In the present
appeal, we reject only the defendants’ claim that the
trial court lacked subject matter jurisdiction to open
and vacate the judgment.
   The appeal is dismissed except insofar as the defen-
dants challenge the subject matter jurisdiction of the
trial court to open the judgment and the case is
remanded for further proceedings according to law.
   In this opinion the other justices concurred.
   * April 22, 2020, the date that this decision was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     Practice Book § 14-3 (a) provides: ‘‘If a party shall fail to prosecute an
action with reasonable diligence, the judicial authority may, after hearing,
on motion by any party to the action pursuant to Section 11-1, or on its
own motion, render a judgment dismissing the action with costs. At least
two weeks’ notice shall be required except in cases appearing on an assign-
ment list for final adjudication. Judgment files shall not be drawn except
where an appeal is taken or where any party so requests.’’
   2
     General Statutes § 52-212 provides in relevant part: ‘‘(a) Any judgment
rendered or decree passed upon a default or nonsuit in the Superior Court
may be set aside, within four months following the date on which it was
rendered or passed, and the case reinstated on the docket, on such terms
in respect to costs as the court deems reasonable, upon the complaint or
written motion of any party or person prejudiced thereby, showing reason-
able cause, or that a good cause of action or defense in whole or in part
existed at the time of the rendition of the judgment or the passage of the
decree, and that the plaintiff or defendant was prevented by mistake, acci-
dent or other reasonable cause from prosecuting the action or making
the defense.
                                      ***
   (c) The complaint or written motion shall be verified by the oath of the
complainant or his attorney, shall state in general terms the nature of the
claim or defense and shall particularly set forth the reason why the plaintiff
or defendant failed to appear. . . .’’
   3
     Practice Book § 17-43 (a) provides: ‘‘Any judgment rendered or decree
passed upon a default or nonsuit may be set aside within four months
succeeding the date on which notice was sent, and the case reinstated on
the docket on such terms in respect to costs as the judicial authority deems
reasonable, upon the written motion of any party or person prejudiced
thereby, showing reasonable cause, or that a good cause of action or defense
in whole or in part existed at the time of the rendition of such judgment
or the passage of such decree, and that the plaintiff or the defendant was
prevented by mistake, accident or other reasonable cause from prosecuting
or appearing to make the same. Such written motion shall be verified by
the oath of the complainant or the complainant’s attorney, shall state in
general terms the nature of the claim or defense and shall particularly set
forth the reason why the plaintiff or the defendant failed to appear. The
judicial authority shall order reasonable notice of the pendency of such
written motion to be given to the adverse party, and may enjoin that party
against enforcing such judgment or decree until the decision upon such
written motion.’’
   4
     Practice Book § 17-4 (a) provides: ‘‘Unless otherwise provided by law
and except in such cases in which the court has continuing jurisdiction,
any civil judgment or decree rendered in the Superior Court may not be
opened or set aside unless a motion to open or set aside is filed within four
months succeeding the date on which notice was sent. The parties may waive
the provisions of this subsection or otherwise submit to the jurisdiction of
the court.’’
   5
     The plaintiff did not participate in the proceedings on the motion to
open; nor is she a party to the present appeal.
   6
     General Statutes § 52-212a provides in relevant part: ‘‘Unless otherwise
provided by law and except in such cases in which the court has continuing
jurisdiction, a civil judgment or decree rendered in the Superior Court may
not be opened or set aside unless a motion to open or set aside is filed within
four months following the date on which it was rendered or passed. . . .’’
   7
     We recognize that ‘‘[t]he theory that an order granting a new trial can
be appealed if the court lacked jurisdiction or power to make the order has
been criticized.’’ 15B C. Wright et al., Federal Practice and Procedure (2d
Ed. 1992) § 3915.5, p. 308 n.26. As one treatise explains, ‘‘[t]he appeal disrupts
continuing trial court proceedings and interferes with trial court control as
much as any other appeal, except to the extent that it may be possible to
dispose of the appeal more expeditiously. Once an appeal is allowed, more-
over, there is a strong temptation, supported by obvious efficiency advan-
tages, to expand it to include other matters. Perhaps most important, cases
involving clear violation of procedural requirements, or important questions
that deserve immediate response, can be met by relying on other means of
review.’’ Id., pp. 308–309; see also Asset Acceptance, LLC v. Moberly, 241
S.W.3d 329, 334 (Ky. 2007) (‘‘[C]ommentators have generally given the federal
practice lukewarm reviews at best. Their concerns are that the grant of an
immediate appeal disrupts trial court proceedings, that it risks piecemeal
appeals, that it increases already heavy appellate caseloads, that it encour-
ages imaginative attempts to characterize alleged trial court errors as juris-
dictional breaches, and that it is not necessary given the availability of
extraordinary writs in those cases [in which] the trial court is clearly abusing
its authority.’’). ‘‘Notwithstanding these criticisms, the federal practice
remains viable after more than 120 years.’’ Asset Acceptance, LLC v. Moberly,
supra, 334. The Solomon exception likewise remains viable in Connecticut,
and neither party asks us to reconsider its continued vitality.
   8
     In Amodio, we considered ‘‘whether the Appellate Court properly con-
cluded that the trial court lacked subject matter jurisdiction to modify a
child support award.’’ Amodio v. Amodio, supra, 247 Conn. 725–26. We held
that the trial court had general subject matter jurisdiction to modify a child
support award and that the plaintiff’s claim challenging the propriety of the
modification order under General Statutes § 46b-86 (a) implicated the trial
court’s statutory authority, not its jurisdiction. See id., 731 (‘‘[i]n concluding
that the trial court had no jurisdiction to modify [the child support award]
. . . the Appellate Court confused the issues of subject matter jurisdiction
and the proper exercise of the trial court’s authority to act pursuant to
§ 46b-86 (a)’’ (emphasis in original)).
   9
     Of course, many other important consequences flow from characterizing
an issue as jurisdictional versus nonjurisdictional. For example, as pre-
viously explained, jurisdictional issues ‘‘may not be waived by any party,
and also may be raised by a party, or by the court sua sponte, at any stage
of the proceedings, including on appeal.’’ Peters v. Dept. of Social Services,
supra, 273 Conn. 441. Furthermore, ‘‘once the issue of subject matter jurisdic-
tion is raised, it must be immediately acted upon by the court.’’ (Internal
quotation marks omitted.) Ajadi v. Commissioner of Correction, 280 Conn.
514, 533, 911 A.2d 712 (2006); see also Gurliacci v. Mayer, 218 Conn. 531,
545, 590 A.2d 914 (1991) (‘‘as soon as the jurisdiction of the court to decide
an issue is called into question, all other action in the case must come to
a halt until such a determination is made’’).
   10
      See In re Baby Girl B., 224 Conn. 263, 288, 618 A.2d 1 (1992) (holding
that four month time limitation on filing of motions to open in § 52-212a
pertained to personal jurisdiction, which can be waived); Van Mecklenburg
v. Pan American World Airways, Inc., 196 Conn. 517, 518–19, 494 A.2d 549
(1985) (holding that ‘‘the trial court was simply without jurisdiction to order
that the proceedings be reopened’’ because motion was not timely filed
within four months).
   11
      The distinction between a trial court’s jurisdiction and its appropriate
exercise of that jurisdiction ‘‘has caused ongoing confusion . . . .’’ Tremont
Public Advisors, LLC v. Connecticut Resources Recovery Authority, 333
Conn. 672, 693 n.11, 217 A.3d 953 (2019); see id., 692–93 n.11 (recognizing
‘‘that the distinction between subject matter jurisdiction, which implicates
the court’s authority to entertain and adjudicate a matter, and the authority
to act pursuant to a statute, which implicates the court’s authority to grant
relief on the merits, has caused ongoing confusion’’). This confusion, linguis-
tic and conceptual, has at times been compounded by our use of the term
‘‘authority’’ to describe both a trial court’s jurisdictional competence, as
well as its ability to grant the requested relief in conformance with our
General Statutes, rules of practice, and common-law principles. See, e.g., id.,
692–93 n.11; see also Kim v. Magnotta, supra, 249 Conn. 104 (distinguishing
between ‘‘jurisdictional authority’’ and ‘‘substantive authority’’ (emphasis
added)). To further complicate matters, in certain circumstances ‘‘the ques-
tion of jurisdiction [may be so] intertwined with the merits of the case’’
that the issue ‘‘of whether the court has jurisdiction over the plaintiffs’
claims and whether the plaintiffs ultimately can prevail on those claims
appear to turn on the same question . . . .’’ (Internal quotation marks omit-
ted.) Angersola v. Radiologic Associates of Middletown, P.C., 330 Conn.
251, 277–78, 193 A.3d 520 (2018). See generally Lampasona v. Jacobs, 209
Conn. 724, 728, 553 A.2d 175 (‘‘In determining whether a court lacks subject
matter jurisdiction, the inquiry usually does not extend to the merits of the
case. . . . In order to establish subject matter jurisdiction, the court must
determine that it has the power to hear the general class [of cases] to
which the proceedings in question belong. . . . In some cases, however, it
is necessary to examine the facts of the case to determine whether it is
within a general class that the court has power to hear.’’ (Citations omitted;
internal quotation marks omitted.)), cert. denied, 492 U.S. 919, 109 S. Ct.
3244, 106 L. Ed. 2d 590 (1989). The difficulty is not unique to Connecticut’s
jurisprudence; the federal courts also have struggled to distinguish between
jurisdictional and nonjurisdictional limitations on judicial authority. See,
e.g., Arbaugh v. Y & H Corp., 546 U.S. 500, 511, 126 S. Ct. 1235, 163 L. Ed.
2d 1097 (2006) (‘‘[s]ubject matter jurisdiction in [federal question] cases is
sometimes erroneously conflated with a plaintiff’s need and ability to prove
the defendant bound by the federal law asserted as the predicate for relief—
a [merits related] determination’’ (internal quotation marks omitted)); E.
Hawley, ‘‘The Supreme Court’s Quiet Revolution: Redefining the Meaning
of Jurisdiction,’’ 56 Wm. & Mary L. Rev. 2027, 2030 (2015) (explaining that,
in recent case law, United States Supreme Court has ‘‘narrowed the definition
of jurisdiction to mean only the courts’ power to decide cases’’).
   12
      In criminal cases, by contrast, ‘‘a trial court loses jurisdiction upon the
execution of the defendant’s sentence, unless it is expressly authorized to
act.’’ State v. McCoy, 331 Conn. 561, 585, 206 A.3d 725 (2019).
   13
      That is not to say that a trial court always has subject matter jurisdiction
to adjudicate a motion to open a final judgment. For example, ‘‘[a] case that
is nonjusticiable must be dismissed for lack of subject matter jurisdiction.’’
(Internal quotation marks omitted.) Chapman Lumber, Inc. v. Tager, supra,
288 Conn. 86; see id. (noting that ‘‘[j]usticiability comprises several related
doctrines, namely, standing, ripeness, mootness and the political question
doctrine, that implicate a court’s subject matter jurisdiction and its compe-
tency to adjudicate a particular matter’’ (emphasis omitted; internal quota-
tion marks omitted)).
   14
      We express no opinion on the merits of the defendants’ second and
third claims on appeal because ‘‘[a]ppellate review of [these claims] must
await a final judgment.’’ Cantoni v. Xerox Corp., supra, 251 Conn. 168.
   15
      The defendants’ reliance on Hodkin v. Millan, Superior Court, judicial
district of Hartford, Docket No. CV-XX-XXXXXXX-S (February 19, 2016) (61
Conn. L. Rptr. 817), to support their claim to the contrary is misplaced. In
Hodkin, the plaintiff had filed an action against the defendant, Raymond
Millan, in his representative capacity as the administrator of his daughter’s
estate. Id., 817. Millan moved to dismiss the action as moot because he was
‘‘no longer the administrator of the estate’’ and was ‘‘sued only in his capacity
as administrator of the estate, and not in his individual capacity, and . . . he
has resigned from that position and [another individual] has been appointed
successor administrator.’’ Id. The trial court agreed and dismissed the action
as moot, reasoning that, under § 45a-242, ‘‘once [Millan] resigned as adminis-
trator, and a new administrator was appointed in August of 2015, the person
appointed as the new administrator should have been substituted as a defen-
dant in this matter if the plaintiff intended to continue to prosecute this
action. This has not been done.’’ Id. Consistent with Hodkin, we conclude
that, upon the removal or resignation of an administrator under § 45a-242,
the proper party to litigate an action filed by or against the original adminis-
trator in his or her representative capacity is the replacement administrator.